-
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions

Applicant’s election without traverse of Species D in the reply filed on 12/28/2021  is acknowledged.

Claims 7 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021. It is noted that claim 7 is withdrawn as being drawn specifically to non-elected Species B (Figs 2 and 5A-5B) based on the current record.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta et al. (US 2018/0293929).



Regarding claim 1, Shigeta discloses a pixel circuit (see pixel circuit 800 in Fig. 8A) comprising:
a first transistor comprising a gate electrode coupled to a first node (see transistor 125-2 coupled to node B in Fig. 8A), a source electrode coupled to a first power line (see source electrode of 125-2 coupled to VDD line in Fig. 8A), and a drain electrode coupled to a second power line (see drain electrode of 125-2 coupled to VSS line in Fig. 8A);
a light emitting element coupled between the first power line and the first transistor, or coupled between the second power line and the first transistor (see light emitting element 130 coupled between VSS line and transistor 125-2 in Fig. 8A);
a second transistor coupled between a data line and the first node (see transistor 112’ coupled between line 410 and node B in Fig. 8A; para[0159]), the second transistor comprising a gate electrode coupled to a first scan line (see a gate electrode of transistor 112’ coupled to GATE(n) line in Fig. 8A);
a first capacitor coupled between the first node and the source electrode of the first transistor (see capacitor 111’ coupled between node B and the source electrode of transistor 125-2 in Fig. 8A);
a third transistor coupled between the first node and the first power line (see transistor 141’ coupled between node B and VDD line in Fig. 8A), see a gate electrode of transistor 141’ coupled to node A in Fig. 8A);
a fourth transistor coupled between the second node and the data line (see transistor 150’ coupled between node A and line 410 in Fig. 8A), the fourth transistor comprising a gate electrode coupled to a second scan line (see a gate electrode of transistor 150’ coupled to line for CGC in Fig. 8A); and
a second capacitor coupled between the second node and a first control line (see capacitor 143’ coupled between node A and line 410 (also as the claimed first control line) in Fig. 8A; para[0165]).

Regarding claim 2, Shigeta discloses all the claim limitations as applied above (see claim 1). In addition, Shigeta discloses the first control line is configured to supply a voltage that is gradually reduced or gradually increased during a first period (see in Figs. 8A and 8B, when line 410 is configured to supply Vsweep; para[0165]; para[0171];  para[0192]).

Regarding claim 3, Shigeta discloses all the claim limitations as applied above (see claim 2). In addition, Shigeta discloses a voltage of the second power line is less than a voltage of the first power line during the first period (see Figs. 8A and 8B where VSS is ground and less that VDD e.g. during the period when Vsweep is supplied, which includes Td; para[0165]; para[0171]-).

Regarding claim 4, Shigeta discloses all the claim limitations as applied above (see claim 2). In addition, Shigeta discloses a fifth transistor coupled between the second node and the first power line, the fifth transistor comprising a gate electrode coupled to a second control line (see in Fig. 8A transistor 142’ coupled between node A and VDD, and comprising a gate electrode coupled to RES(n) line).

Regarding claim 5, Shigeta discloses all the claim limitations as applied above (see claim 2). In addition, Shigeta discloses a turn-on period of the fourth transistor does not overlap with a turn-on period of the second transistor (para[0158]-para[0159]; para[0161]; para[0165]; para[0168]; para[0179]-para[0181]; see in Figs. 8A-8B that “the amplitude setup voltage Va [is] applied through a data signal line 410 while the transistor 112' is turned on in accordance with the control signal GATE(n) input to the gate terminal of the transistor 112'”; “The transistor 150' may be turned on/off in accordance with a control signal CGC to electrically connect/disconnect the amplitude setting circuit 110 and the pulse width control circuit 140 to/from each other”; the configuration of pulse width control circuit 140 is described on the assumption that the transistor 150' is turned on to operate as a conductive line; “the amplitude of the drive current is set after the pulse width setup of the drive current is completed as ).

Regarding claim 6, Shigeta discloses all the claim limitations as applied above (see claim 2). In addition, Shigeta discloses after a second period having a duration that is less than that of the first period has passed, the third transistor is turned on, and the first transistor is turned off (para[0168]; para[0171]; para[0185]-para[0187]; see Figs. 8A-8B; “the transistor 141' is in an off state until the A-point voltage reaches Vth”; “if the A-point voltage is changed to reach Vth in accordance with the linearly changed voltage Vsweep, the transistor 141' is turned on, and in this case, since the source terminal of the transistor 141' is connected to a drive voltage VDD terminal 121, the drain terminal voltage of the transistor 141' and the B-point voltage also become the drive voltage VDD if the transistor 141' is turned on”; “the B point is the gate terminal of the driving transistor 125-2 included in the current source 120, and the source terminal of the driving transistor 125-2 is connected to the drive voltage terminal 121”; “Accordingly, if the B-point voltage becomes the drive voltage VDD, the gate-source voltage difference of the driving transistor 125-2 becomes 0, and even if the drive voltage VDD is applied to the source terminal of the driving transistor 125-2,  ).

Regarding claim 8, Shigeta discloses all the claim limitations as applied above (see claim 4). In addition, Shigeta discloses a turn-on period of the fifth transistor does not overlap with a turn-on period of the second transistor (para[0174]; para[0180]; “if a reset signal [RES(n)] is input while Vw is applied to A point, the transistor 142' is turned on, and current flows at A point through the transistor 142' to increase the voltage of A point”; “the amplitude setting circuit 110 may charges the capacitor 111' with the amplitude setup voltage Va while the transistor 112' is turned on in accordance with the gate signal GATE(n) input to the gate terminal of the transistor 112'”; as shown in Figs. 8A-8B these two turn-on periods do not overlap).

Regarding claim 9, Shigeta discloses all the claim limitations as applied above (see claim 4). In addition, Shigeta discloses a sixth transistor coupled between the second capacitor and the first control line, the sixth transistor comprising a gate electrode coupled to a third control line (see in Fig. 8A transistor 144’ coupled between capacitor 143’ and line 410, and comprising a gate electrode coupled to CIE line).


Regarding claim 10, Shigeta discloses all the claim limitations as applied above (see claim 9). In addition, Shigeta discloses the sixth transistor is configured to be turned on during the first period (para[0165]; para[0171]; para[0184]; see Figs. 8A-8B; “the transistor 144' is turned on in accordance with the control signal CIE only while the pulse width setup voltage Vw or the linearly changed voltage Vsweep is applied to the line 410”).

Allowable Subject Matter

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11, Shigeta discloses all the claim limitations as applied above (see claim 9). However, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “…a third power line; and a seventh transistor coupled between a third node and the third power line, the seventh transistor comprising a gate electrode coupled to the second scan line”, as claimed in claim 11.

Regarding claims 12-13, these claims would be allowable based on their dependency on claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623